Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
This office action is in response to the amendments filed on 04/04/2022.
As per instant Amendment, claims 1-8 have been amended and claims 9-10 have been cancelled.
Claims 1-8 are pending.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Matthew A. Stanford (Reg. No. 74,391) on April 28th, 2022.  During the telephone conference, Mr. Matthew has agreed and authorized the Examiner to amend claims 1 and 8. 
The application has been amended as follows:
CLAIMS
1. (Currently Amended)  A Zero Knowledge Proof (ZKP)-based privacy protection method for authenticated data in a smart contract, the method comprising:
 inputting a security parameter to obtain a public parameter using a zero-knowledge proof algorithm, and generating, by a trusted Data Authenticator (DA), a public/private key pair;
  generating a key pair by using the public parameter and a verification circuit as inputs, the key pair including a proof key and a verification key;
 performing authentication on private data of a Decentralized App (DApp) User (DU) by using the private key of the trusted DA, and generating a signature;
 inputting, by a DU prover terminal, the private data serving as an input value and a calculation result and a hash value serving as output values of the verification circuit, and generating, by the DU, a ZKP using the proof key; and
  verifying, by a validator by using the verification key, whether the ZKP is correct or not, and determining that the calculation result is correct when the verification is passed, or determining that the calculation result is wrong when the verification fails, and executing, by the validator, a smart contract based on a result of the verification.
8. (Currently Amended)  A Zero Knowledge Proof (ZKP)-based privacy protection system for authenticated data in a smart contract, the system comprising:
one or more computer processors programmed to function as:
an initialization module, stored in a memory, configured to perform initialization including inputting a security parameter to obtain a public parameter using a zero-knowledge proof algorithm, and generating a public/private key pair by a trusted Data Authenticator (DA);
a key pair generation module, stored in the memory, configured to generate a key pair by using the public parameter and a verification circuit as inputs, the key pair including a proof key and a verification key;
a data authentication module, stored in the memory, configured to perform authentication on private data of a Decentralized App (DApp) User (DU) by using the private key of the trusted DA, and generate a signature;
a proof generation module, stored in the memory, configured to input, by a DU prover terminal, the private data serving as an input value and a calculation result and a hash value serving as output values of the verification circuit, and generate, by the DU, a ZKP using the proof key; and
	a proof verification module, stored in the memory, configured to verify, by a validator by using the verification key, whether the ZKP is correct or not, and determine that the calculation result is correct when the verification is passed, or determine that the calculation result is wrong when the verification fails, and execute, by the validator, a smart contract based on a result of the verification.
Foreign Priority
The present application claims priority to and is a national phase of Ser. No. PCT/CN2019/119520 filed November 19, 2019, which claims priority to and the benefit of Chinese Patent Application No. 201811487845.2 filed December 06, 2018.
Response to Arguments
The rejections of claim 10, under 35 U.S.C. § 101 are withdrawn as the claims have been cancelled.
The rejections of claim 8, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn as the claims have been amended.
The rejections of claims 9-10, under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph are withdrawn as the claims have been cancelled.
 The previous rejection of claims 1-10 under 35 U.S.C. § 103 is withdrawn in response to the applicant's amendments.
Allowable Subject Matter
 Claims 1-8 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
 The following is an examiner’s statement of reasons for allowance: 
As to claims 1-8, the closest prior arts, Camenisch (US 2020/0007318); in view of Camenisch (CN 103493428 A) hereinafter Camenisch (428), in view of Danezis (US 2012/0089494), in view of Maim (US 2017/0091750) and further in view of Zhang (US 2019/0280880), alone or in combination fails to anticipate or render obvious the claim invention.  
Camenisch (prior art of record) discloses a system and method for authentication, based on zero-knowledge proof protocols, can be used to allow authentication of secret information embedded in a credential, certificate, etc., by an authority. All public parameters param.sub.e generated by the Setup algorithm, for all pairs of keys (pk, sk) generated by Keygen on input param.sub.e, for any message m in the message space of the random map Enc and any label l in its label space. Keygen(param)=(pk, sk) is an algorithm which, and sets the public key pk to (G, .Math., g.sub.1, g.sub.2, a, b, □.sub.1, H) and the secret key sk to (x.sub.1, x.sub.2, y.sub.1, y.sub.2, z). It then outputs the pair (pk, sk)- See par. 0032, 0033, 0048, 0056-0057 and 0069-0070 of Camenisch.
Camenisch (428) (prior art of record) discloses a public key encryption methods and apparatus are provided for encrypting secret data under a public key in a data processing system. The encryption scheme can be used in various scenes needs to authenticator proving that a secret text. For example, can be the zero-knowledge, without showing the ID itself that ciphertext encrypted by a valid user ID- See the abstract, par. 0056 and 0058 of Camenisch (428).
Danezis (prior art) discloses privacy protecting metering by user consumption data is kept private and not disclosed to a provider of a resource consumed by the user. In examples, a bill generator receives certified meter readings and a certified pricing policy and generates a bill which omits fine grained user consumption data. For example, the bill generator generates a zero-knowledge proof that the bill is correct and sends that proof to a provider together with the bill. In examples a provider is able to check that the bill is correct using the zero-knowledge proof without finding out the user's private consumption data. In an embodiment the pricing policy is stored as signed rows of a table to enable efficient generation of the zero-knowledge proof - See the abstract of Danezis.
Maim (prior art) discloses a transaction system based on a distributed peer-to-peer computer architecture, each transaction (called downstream transaction) having an input directly or indirectly referring to an output of an upstream transaction (or several inputs each referring to an output of a respective upstream transaction) ; where downstream transactions refer directly to upstream transactions (e.g. the Bitcoin system) as well as to architectures where this reference is indirect (e.g. the Zerocash system based on zero-knowledge proof, enabling non-disclosure of the origin of units of account)- See the abstract and par. 0135 of Maim.
Zhang (prior art) discloses method performed by a consensus node for validating a transaction between a first node and a second node within a blockchain network. One or more range proofs, a zero-knowledge proof (ZKP), and a digital signature generated based on a private key corresponding to the public key of the first node; verifying the digital signature based on the public key of the first node; determining that the one or more range proofs prove that the transaction amount and the change are each greater than, or equal to, zero; determining that the total value of the plurality of assets equals a sum of the transaction amount and the change; and determining, based on the ZKP. the ZKP can be generated to verify whether the random number corresponding to the transaction amount encrypted using the public key of the user node B is the same as the corresponding random number hidden by the PC, and whether the random number corresponding to the change encrypted using the public key - See the abstract, par. 0025 and 0060 of Zhang.
However, none of Camenisch, Camenisch (428), Danezis, Maim and Zhang teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, 1 and 8.  For example, none of the cited prior art teaches or suggest the steps of inputting a security parameter to obtain a public parameter using a zero-knowledge proof algorithm, and generating, by a trusted Data Authenticator (DA), a public/private key pair; performing authentication on private data of a Decentralized App (DApp) User (DU) by using the private key of the trusted DA, and generating a signature; performing authentication on private data of a Decentralized App (DApp) User (DU) by using the private key of the trusted DA, and generating a signature; inputting, by a DU prover terminal, the private data serving as an input value and a calculation result and a hash value serving as output values of the verification circuit, and generating, by the DU, a Zero Knowledge Proof (ZKP) using the proof key; and verifying, by a validator by using the verification key, whether the ZKP is correct or not, and determining that the calculation result is correct when the verification is passed, or determining that the calculation result is wrong when the verification fails, and executing, by the validator, a smart contract based on a result of the verification. 
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations and in the light of amendments to the claims of the independent claims, puts these claims in condition for allowance.
Claims 2-7 are directly or indirectly dependent upon claim 1 therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Examiner, Art Unit 2495        

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495